--------------------------------------------------------------------------------

 

Exhibit 10.2

EXCLUSIVE INTERNATIONAL DISTRIBUTION AGREEMENT

This EXCLUSIVE INTERNATIONAL DISTRIBUTION AGREEMENT (“Agreement”) is made as of
_____________, 2008, between and among The Hong Kong Winalite Group Limited, a
Hong Kong company (“Winalite”); and the following (the “Distributor”):

Name of company:   __________________________________________________

Country and location of legal organization: ________________________________

Distributor’s initials: __________                 Winalite’s initials:
__________  

Each of the foregoing is referred to as a “Party” and together as the “Parties”.
Capitalized terms not otherwise defined have the meanings assigned to them in
Exhibit A to this Agreement.

RECITALS

A.

Winalite has the right to distribute certain personal health and hygiene
products identified on Exhibit B (the “Products”) in certain countries around
the world, including in the territory identified on Exhibit C (the “Territory”).

B.

Winalite has been organized to centralize and coordinate the marketing, sale and
distribution of branded products, including those previously manufactured and/or
distributed by third parties using the name “Winalite;” accordingly, the
ownership and rights to that name and brand are also being consolidated within
Winalite.

C.

Distributor desires to be appointed, and Winalite desires to appoint
Distributor, as Winalite’s exclusive sub-distributor for the Products in the
Territory, with authority to market and re-sell those Products by direct
marketing (except within the People’s Republic of China) and/or other means
within the Territory, on the terms and conditions set forth in this Agreement.

D.

The Parties will enter into a License Agreement and a Consulting and Management
Services Agreement in connection with the distribution of the Products in the
Territory.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by the Parties, the Parties agree as
follows:

AGREEMENT


1.

Appointment, Territory and Products.

(a)

Appointment. Winalite appoints Distributor as its exclusive sub-distributor of
the Products within the Territory during the Term of this Agreement, and
Distributor accepts such appointment.

(b)

Territory.   Distributor may only market, advertise, sell, distribute or
otherwise transfer the Products to third parties located within the Territory
and will not directly or indirectly market, advertise, sell or distribute the
Products to any Person located outside the Territory including selling or
distributing the Products to any Person for ultimate resale to Persons outside
the Territory.

1

--------------------------------------------------------------------------------



 

(c)

Products.   Winalite may from time to time (i) revise Exhibit B to delete
obsolete products or to add products that Winalite deems appropriate for sale
and distribution by Distributor within the Territory, and/or (ii) make changes,
modifications, enhancements or alterations to the Products, which will then
replace the prior Products for purposes of this Agreement. Winalite will not be
liable for any loss or damages incurred by the Distributor arising out of any
changes, modifications, enhancements or alternations to the Products.

2.

Winalite Brand.   Distributor hereby transfers to Winalite all right, title and
interest it may have in and to the word “Winalite,” including without limitation
any trademark, trade name, or copyright to that word and any representation or
design incorporating that word (collectively, the “Winalite Brand”).

3.

Responsibilities of Distributor.   Throughout the Term of this Agreement, at its
expense, Distributor will (i) use its best efforts to promote the sale of the
Products within the Territory, to increase the volume of such sales, and to
develop and increase the market for the Products; (ii) establish and maintain
markets and organizations for the marketing, sale and distribution of the
Products within the Territory; (iii) conduct Product knowledge and sales
training for its personnel and those of the Downline Distributors as necessary
or appropriate to carry out its obligations under this Agreement; (iv) maintain
facilities and personnel adequate to discharge its responsibilities under this
Agreement; (v) maintain reasonable inventory of Product for the prompt filling
of orders from customer and Downline Distributors; (vi) maintain good
relationships with customers and Downline Distributors; (vii) conduct
advertising and marketing of the Products, in periodicals and other appropriate
venues and media, to the extent reasonably necessary to discharge its
responsibilities under this Agreement; (iv) prepare and maintain adequate sales
and other promotional literature concerning the Products and distribute such
materials to customers and potential customers in the Territory; (viii) attend
and participate in trade shows and exhibits held within the Territory to the
extent reasonably necessary to promote the sales of the Products in the
Territory; (ix) at such intervals as Winalite will designate, furnish to
Winalite any and all reports reasonably requested by it relating to all sales,
orders booked, inquiries received and other activities of Distributor under this
Agreement and all Downline Distributors; and (x) perform any and all other acts
reasonably necessary or desirable to fulfill its obligations under this
Agreement.

4.

Responsibilities of Winalite. Winalite will take all reasonable steps to timely
supply the Products to Distributor. From time to time, at its discretion,
Winalite may provide marketing and sales support, customer services support,
advertising, training, and other services to Distributor pursuant to one or more
separate agreements between the Parties.

5.

Right to Appoint Sub-Distributors.   Distributor may appoint one or more
sub-distributors of the Product within the Territory, but may under no
circumstances grant or purport to grant to any other Person more rights than
granted to Distributor by Winalite in this Agreement. Any sub-distributors
appointed by Distributor, together with any further sub-distributors of the
Products, are referred to collectively as the “Downline Distributors.”
Distributor will promptly inform Winalite of the appointment and identity of all
Downline Distributors and, at least semi-annually, of the activities of the
Downline Distributors. Distributor will use its best efforts to ensure the
compliance by all Downline Distributors with all obligations imposed on them by
their appointment, including without limitation their obligation to maintain the
confidentiality of all Winalite Confidential Information. Distributor will be
liable for and indemnify Winalite against any and all claims, actions,
liabilities, losses, damages and expenses (including legal expenses) incurred by
Winalite which arise out of or in connection with, directly or indirectly,
Distributor's performance under this Agreement, including without limitation any
losses or expenses arising out of any third party demand, claim or action
(including any claim alleging infringement of third party rights) or any
misrepresentation, negligence, fraud, willful misconduct or breach of statutory
duty of or by Distributor, or its Downline Distributors, employees, agents or
contractors.

2

--------------------------------------------------------------------------------



 

6.

Purchase, Marking and Labeling of Products, etc.

(a)

Purchase Orders, Payment Terms, and Delivery.   Distributor will place orders
for Products in a form and manner prescribed by Winalite, and Distributor’s
purchase of the Products will be on terms and conditions specified by Winalite
or then generally in use by Winalite for like sales of Product. All purchases
will be FOB Hong Kong, or such other location as the Parties may from time to
time designate, and legal title to the Products sold hereunder, and all risk of
loss, will pass from Winalite to Distributor, when the Products are delivered to
a common carrier at that location. All payments will be made in the currency
specified by Winalite from time to time, and all remittances will be made in
such currency to Winalite at the address listed below or such other place as
Winalite may designate. Distributor will pay all sums payable by it to Winalite
under this Agreement free and clear of all deductions or withholdings on account
of tax or otherwise unless the law requires a deduction or withholding to be
made.  If a deduction or withholding is so required the Distributor will pay
such additional amount as will ensure that the net amount Winalite receives
equals the full amount which it would have received had the deduction or
withholding not been required.

(b)

Price and Price Changes.   Distributor’s purchase price from Winalite for any
Product will be the price for such Product set from time to time by Winalite on
an arm’s length basis. Distributor will purchase and sell the Products for its
own account.

(c)

Marking and Labeling.   Distributor will inform Winalite at least ninety (90)
days before placement of any order for Products if the Products must be marked
or labeled (together with the details of the marking or label) in any way to
comply with import or other laws applicable to the import or sale of the
Products within the Territory. Winalite has no independent obligation to
determine what marking or labeling may be required by applicable laws and
regulations of the Territory. Winalite may in its discretion include the cost of
any such marking or labeling in the price for the Products charged to
Distributors.

(d)

Governmental Approvals.   Distributor is responsible for obtaining any and all
approvals necessary for the import and sale of the Products in the Territory.

(e)

Advertising and Promotional Materials.   Distributor will obtain the prior
consent of Winalite for any and all promotional or marketing materials,
literature, logo products, or any other items bearing the name, trademark or
other words or marks which Winalite owns, has the rights to, or which identify
Winalite or any of its brands.

3

--------------------------------------------------------------------------------



 

7.

Warranties.

(a)

Winalite Warranties.   All Products sold to Distributor will be subject to the
standard warranty issued by Winalite for such Products. Distributor will not
grant any warranties to its customers in excess of the warranties granted by
Winalite to Distributor.

(b)

Disclaimer of warranties.   SUBJECT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND
IN THE STANDARD WARRANTY PROVIDED BY WINALITE FOR THE PRODUCTS, ALL WARRANTIES,
CONDITIONS OR OTHER TERMS IMPLIED BY STATUTE, COMMON LAW OR OTHERWISE IN
RELATION TO THE PRODUCTS (APART FROM TERMS IMPLIED AS TO TITLE UNDER THE SALE OF
GOODS ORDINANCE) ARE EXCLUDED TO THE FULLEST EXTENT PERMITTED BY LAW.

(c)

Distributor’s Warranties to Purchasers.  Distributor hereby covenants and agrees
to indemnify and hold Winalite harmless for any loss, damage or injury,
including attorneys’ fees (on a full indemnity basis) and costs, arising out of
any express or implied warranties given by it with regard to any of the Products
except to the extent Winalite has extended its own warranty to Distributor with
regard to such Products.

8.

Representations and Warranties.   Each Party represents and warrants to the
other, as to itself and not as to the other, as follows:

(a)

It is a company duly organized under the laws of the country identified in its
address on the signature page of this Agreement and has all requisite corporate
power and authority to enter into, deliver and perform its obligations under
this Agreement. When duly executed and delivered by it, this Agreement will
constitute an obligation which is valid, binding on and enforceable against it.

(b)

All corporate action necessary to execute, deliver and perform its obligations
under this Agreement has been duly taken.

(c)

It has all necessary business and other governmental licenses, permits and
authorizations to permit it to perform its obligations under this Agreement.

(d)

In the case of a Distributor located and/or doing business other than within the
People’s Republic of China, it has all necessary business and other governmental
licenses, permits and authorizations to permit it to market, sell, and
distribute the Products in the Territory, directly or indirectly, whether by
direct marketing to consumers or through other distribution channels.

(e)

In the case of a Distributor located and/or doing business within the People’s
Republic of China, it has all necessary business and other governmental
licenses, permits and authorizations to permit it to market, sell, and
distribute the Products in the Territory, directly or indirectly, through other
distribution channels not including direct marketing to consumers, and it does
not and will not engage in direct marketing of the Products to consumers unless
it first obtains all necessary licenses, permits and authorizations therefor and
the prior written consent of Winalite.

9.

Confidential Information.  Notwithstanding any other provision of this
Agreement, Distributor agrees to maintain in confidence, and not to disclose to
any third Party, either during the Term of this Agreement or during a period of
five (5) years after the termination of this Agreement, any and all Confidential
Information furnished by Winalite to Distributor. “Confidential Information”
will mean and any information of any nature except for information (i) which at
the time of disclosure is, or subsequently becomes, part of the public domain
through no fault of Distributor, (ii) which at the time of disclosure, is
already known to Distributor and Distributor can prove such prior knowledge, or
(iii) which is subsequently disclosed on a non-confidential basis to Distributor
by a third Party whose receipt and disclosure does not constitute a violation of
any confidentiality obligation to Winalite. Confidential Information may
include, but will not be limited to, processes, compilations of information,
records, specifications, cost and pricing information, customer lists, catalogs,
booklets, technical advertising and selling data, samples, and the fact of
Winalite’s intent to manufacture or market any new product, and except for
information which is public or general industry knowledge, all information
furnished by Winalite to Distributor will be considered to be Confidential
Information, whether or not specifically so designated. Distributor will take
all reasonable steps to protect the Confidential Information from unauthorized
disclosure, including, but not limited to, informing its employees in writing of
the confidential nature of the information and binding those employees to
maintain the confidentiality of the information to the same extent as provided
herein. Distributor further agrees not to use any Confidential Information in
any way, directly or indirectly, except as required in the course of the
performance of the terms of this Agreement and approved in writing and in
advance by Winalite.

4

--------------------------------------------------------------------------------



 

10.

Compliance with Laws.  Each Party will at all times and at its own expense (a)
strictly comply with all applicable laws, rules, regulations and governmental
orders, now or hereafter in effect, relating to its performance of this
Agreement, (b) pay all fees and other charges required by such laws, rules,
regulations and orders, and (c) maintain in full force and effect all licenses,
permits, authorizations, registrations and qualifications from all applicable
governmental departments and agencies to the extent necessary to perform its
obligations hereunder. Further, the Parties will strictly adhere to all US laws
prohibiting kickbacks in commercial transactions and the U.S. Foreign Corrupt
Practices Act, as amended from time to time, which prohibits any payment to a
government official or employee of a state-owned enterprise, pursuant to the
terms of that Act.

11.

Term and Termination.

(a)

Term and Expiration. The term of this Agreement is five years, commencing on the
date first set forth above. The period during which this Agreement is in effect,
whether during its first term or that of any renewal, will be referred to as the
“Term.” Upon the expiration of the Term, at Winalite’s sole discretion, this
Agreement may be renewed for an additional period of one year, and will be
considered so renewed unless Winalite indicates in writing its desire to the
contrary more than thirty (30) days before the end of the Term.

(b)

Termination. This Agreement may be terminated at any time by the mutual written
consent of the Parties evidenced by an agreement in writing signed by all
Parties, and either Party may terminate this Agreement prior to its expiration
or automatic termination on sixty (60) days’ written notice to the other Party.
 Either Party may terminate this Agreement immediately (i) in the event a
material breach of any term of this Agreement by the other Party continues
uncured for a period of thirty (30) days after notice thereof is given in
writing by the non-breaching Party to the breaching Party; (ii) upon a breach by
the Distributor of the provisions of Section 9  (Confidential Information) or
Section 10 (Compliance with Laws) hereof; (iii) upon the other’s insolvency; or
(iv) upon the other’s filing of a voluntary or involuntary petition in
bankruptcy, assignment for the benefit of creditors, or any comparable event or
proceeding under the laws of the jurisdiction in which the other is located.

5

--------------------------------------------------------------------------------



 

(c)

Consequences of Termination.   Upon termination of this Agreement, Distributor
immediately will cease using the Winalite Brand, cease all activities pursuant
to this Agreement, and, at Winalite’s option, return or destroy items showing
the Winalite Brand having tangible form in its possession, custody, or control.
All amounts due or payable from Distributor to Winalite as of the effective date
of any termination of this Agreement will continue to be due and payable despite
such termination. Expiry or termination of this Agreement in accordance with its
terms will not give either party the right to claim any damages or compensation,
indemnity or reimbursement whatsoever from the other by reason of such expiry or
termination (including, but not limited to, any claims in respect of present or
prospective loss of profits or distribution rights, or any similar loss or for
expenditures, investments, commitments or otherwise), but  such expiry or
termination will be without prejudice to any rights or remedies available to, or
any obligations or liabilities accrued to, either party at the effective date of
termination.

(d)

Survival.   In the event of termination of this Agreement for any reason
whatsoever, Section 7 (Warranties), Section 9 (Confidential Information), and
Section 11(c)  (Consequences of Termination) hereof will survive for as long as
necessary to effectuate their purposes and will bind the Parties and their
representatives, successors and assigns.

12.

Dispute Resolution.

(a)

Friendly Negotiations.   The parties will attempt in the first instance to
resolve all disputes arising out of or relating to this Agreement (“Disputes”)
through friendly consultations.

(b)

Commencement of Arbitration.   If no mutually acceptable settlement of the
Dispute is made within sixty (60) days from the commencement of the settlement
negotiation or if any Party refuses to engage in any settlement negotiation, any
Party may submit the Dispute for arbitration.

(c)

Arbitration.   If a Dispute is not resolved by consultations within sixty (60)
days after one Party has served written notice on the other Party for the
commencement of such consultations, then such Dispute will be finally settled
and determined by arbitration in Hong Kong under the Arbitration Rules of the
United Nations Commission on International Trade Law by arbitrators appointed in
accordance with such Rules. The arbitration and appointing authority will be the
Hong Kong International Arbitration Centre (“HKIAC”). The arbitration will be
conducted by a panel of three arbitrators, one chosen by Winalite, one chosen by
Distributor, and the third by agreement of the Parties; failing agreement within
thirty (30) days of commencement of the arbitration proceeding, the HKIAC will
appoint the third arbitrator. The proceedings will be confidential and conducted
in English. The arbitral tribunal will have the authority to grant any equitable
and legal remedies that would be available in any judicial proceeding instituted
to resolve a disputed matter, and its award will be final and binding on the
parties. The arbitral tribunal will determine how the parties will bear the
costs of the arbitration. Notwithstanding the foregoing, each Party will have
the right at any time to immediately seek injunctive relief, an award of
specific performance or any other equitable relief against the other Party in
any court or other tribunal of competent jurisdiction. During the pendency of
any arbitration or other proceeding relating to a Dispute between the parties,
the parties will continue to exercise their remaining respective rights and
fulfill their remaining respective obligations under this Agreement, except with
regard to the matters under dispute.

6

--------------------------------------------------------------------------------



 

13.

Miscellaneous.

(a)

Independent Contractor.  The Parties specifically acknowledge and agree that
Distributor is an independent contractor, and that this Agreement does not
establish either party as an agent, partner, joint venturer, employee, servant,
or legal representative of the other for any purpose whatsoever, and neither has
the right to bind the other in any way.

(b)

Further Assurances.   Each Party will execute and/or cause to be delivered to
each other Party such instruments and other documents, and will take such other
actions, as such other Party may reasonably request for the purpose of carrying
out or evidencing any of the transactions contemplated by this Agreement.

(c)

Fees and Expenses.   Each Party will bear its own fees and expenses incurred in
connection with the negotiation, execution and performance of its obligations
under this Agreement and any other agreements relating hereto.

(d)

Payment of Applicable Taxes. Distributor will bear the cost of, and will pay,
all local taxes, stamp taxes, government charges, registration fees, or any
other sums required to be paid in connection with this Agreement, the purchase
and sale of Products, its performance under this Agreement, or any right to use
any Intellectual Property granted hereunder.

(e)

Notices.   Any notice or other communication required or permitted to be
delivered to any Party will be in writing and will be deemed properly delivered,
given and received upon dispatch by hand, registered mail, courier or express
delivery service with receipt confirmed by signature of the addressee, to the
address set forth beneath the name of such Party below (or to such other address
as such Party may specify in a written notice given to the other Parties):

If to Winalite:

The Hong Kong Winalite Group Ltd.

606, 6/F, Ginza Plaza, Mongkok, Kowloon,

Hong Kong, S.A.R.

Attn:  CEO or President

Fax:  86-20-22268318

   

With Copies to:

Thelen Reid Brown Raysman & Steiner LLP

101 Second Street, Suite 1800

San Francisco, CA 94105

Attn: Thomas M. Shoesmith

Fax: +1 415 371 1200

   

If to Distributor:

[Name]

[Address]

Attn:  

Fax:   

   

With Copies to:

Thelen Reid Brown Raysman & Steiner LLP

101 Second Street, Suite 1800

San Francisco, CA 94105

Attn: Thomas M. Shoesmith

Fax: +1 415 371 1200

   

7

--------------------------------------------------------------------------------



 

(f)

Publicity.   No press release, publicity, disclosure or notice to any Person
concerning any of the transactions contemplated by this Agreement will be
issued, given, made or otherwise disseminated by Distributor or any Downline
Distributors at any time without the prior written approval of Winalite.

(g)

Headings, Gender and Usage.   The headings contained in this Agreement are for
convenience of reference only, and will not be deemed to be a part of this
Agreement and will not be referred to in connection with the construction or
interpretation of this Agreement. For purposes of this Agreement: (i) the words
“include” and “including” will be taken to include the words, “without
limitation;” and (ii) whenever the context requires, the singular number will
include the plural, and vice versa; and each of the masculine, feminine and
neuter genders will refer to the others.

(h)

Governing Law and Language.   This Agreement, including all matters of
construction, validity and performance, will in all respects be governed by, and
construed in accordance with, the laws of Hong Kong, S.A.R. (without giving
effect to principles relating to conflict of laws).  This Agreement is written
in English and the English language will govern any interpretation of this
Agreement.

(i)

Successors and Assigns; Parties in Interest.  Except as otherwise expressly
provided herein, the provisions of this Agreement will inure to the benefit of,
and be binding upon, the successors, permitted assigns, heirs, executors and
administrators of the Parties.

(j)

Assignments, Successors, and No Third-Party Rights.   Distributor may not assign
any of its rights or delegate any of its obligations under this Agreement
without the written consent of Winalite. Without the prior written consent of
Distributor, Winalite may only assign its rights or delegate its obligations
under this Agreement to an affiliate controlled by, or under common control
with, Winalite. No Person not a Party to this Agreement or a permitted assignee
has any rights under this Agreement.

(k)

Amendments.  This Agreement may not be amended, modified, altered or
supplemented other than in a writing duly executed and delivered on behalf of
all Parties.

(l)

Interpretation.  Each Party acknowledges that it has participated in the
drafting of this Agreement, and any applicable rule of construction to the
effect that ambiguities are to be resolved against the drafting party will not
be applied in connection with the construction or interpretation of this
Agreement.

(m)

Severability.   In case any provision of the Agreement will be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

(n)

Waiver.   No failure or delay by any Party to exercise any right, power or
remedy under this Agreement will operate as a waiver of any such right, power or
remedy.

(o)

Entire Agreement.   The Agreement sets forth the entire understanding of the
Parties relating to the subject matter hereof and supersedes all prior
agreements and understandings, written or oral, among or between any of the
Parties relating to the subject matter hereof.

8

--------------------------------------------------------------------------------



 

(p)

Counterparts. This Agreement may be executed in any number of counterparts. When
each Party has signed and delivered to all other Parties at least one such
counterpart, each of the counterparts will constitute one and the same
instrument.
















[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Exclusive International
Distribution Agreement as of the date first above written.

“Winalite”

The Hong Kong Winalite Group, Ltd.




By:    _____________________________




Print name and title:                       

__________________________________

__________________________________

__________________________________




Address:    

606, 6/F, Ginza Plaza, Mongkok, Kowloon,

Hong Kong, S.A.R.

“Distributor”

______________________________________




By:    _________________________________




Its:    __________________________________




Print name and title:                       

______________________________

______________________________

______________________________




Address:    

______________________________

______________________________

______________________________





 

10

--------------------------------------------------------------------------------



EXHIBIT A


Definitions


As used in this Exclusive International Distribution Agreement, the following
capitalized terms have the meanings assigned to them in this Exhibit A:

“Confidential Information”

is defined in Section 9.

“Disputes”

is defined in Section 12(a).

“Distributor”

is defined in the first paragraph of this Agreement.

“Downline Distributors”

is defined in Section 5.

“HKIAC”

is defined in Section 12.

“Party” and “Parties”

are defined in the first paragraph of this Agreement.

“Person”

means an individual, a corporation, a partnership, an association, a trust or
other entity or organization, including a government or political subdivision or
an agency or instrumentality thereof.

“Products”

is defined in Recital A.

“Term”

is defined in Section 11.

“Territory”

is defined in Recital B.

“Winalite”

is defined in the first paragraph of this Agreement.

“Winalite Brand”

is defined in Section 2.




11

--------------------------------------------------------------------------------



EXHIBIT B


Products











12

--------------------------------------------------------------------------------



EXHIBIT C


Territory



 







 

13

--------------------------------------------------------------------------------